      Case 2:21-cv-00001 Document 31 Filed on 04/13/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   April 14, 2021
                         UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

BERNADETTE WHITFIELD,                        §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 2:21-CV-00001
                                             §
BROOKE SPITZER,                              §
                                             §
        Defendant.                           §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       On March 25, 2021, United States Magistrate Judge Jason B. Libby issued his

“Memorandum and Recommendation” (D.E. 30), recommending that Defendant’s

Motion for Leave to Designate Responsible Third Party (D.E. 22) be denied as untimely.

The parties were provided proper notice of, and opportunity to object to, the Magistrate

Judge’s Memorandum and Recommendation.              FED. R. CIV. P. 72(b); 28 U.S.C.

§ 636(b)(1); General Order No. 2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 30), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the

1/2
      Case 2:21-cv-00001 Document 31 Filed on 04/13/21 in TXSD Page 2 of 2




findings and conclusions of the Magistrate Judge. Accordingly, Defendant’s motion for

leave to designate responsible third party (D.E. 22) is DENIED.

       ORDERED this 13th day of April, 2021.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




2/2
